DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “clip portions” (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected because: 
Figure legends are poor. 37 CFR 1.84(p)
Handwritten numbers, letters and reference characters not plain and legible (i.e. reference character identifying the central axis in Fig. 1 is illegible). 37 CFR 1.84(p)
The following reference character(s) not mentioned in the description: 112 (Fig. 1) and 212 (Fig. 2). 37 CFR 1.84(p)(5)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The disclosure does not clearly identify what the applicant regards as “clip portions” in claim 12.

Claim Objections
Claims 3, 4 and 15 is objected to because of the following informalities:  
Claim numbers 3 and 4 are enumerated twice for separate claims.  
Claim 15, line 7, “wherein at the outer circumferential surface of the outer ring an insulating device” should read - - an insulating device on the outer circumferential surface of the outer ring - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 (first occurrence) and 4(first occurrence) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (first occurrence) recites the limitation "the ceramic material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the insulating material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 
Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 11204066. This is a statutory double patenting rejection.
15. (Suggested amendment based on claim objection) An insulated bearing assembly comprising: a bearing mountable within a housing; wherein the bearing has an inner ring and an outer ring and a plurality of rolling elements disposed therebetween; wherein the outer ring has an outer circumferential surface and opposing axial ends; and an insulation device on the outer circumferential surface of the outer ring ; wherein the insulating device comprises: a first annular part, which is configured to be in contact to the outer circumferential surface of the outer ring, and a second annular part, which is also configured to be in contact to the outer circumferential surface of the outer ring, wherein the first annular part and second annular part form the insulation device which is configured to contact, in an assembled state of the bearing in the housing both the outer ring and the housing; wherein the first annular part is thermally conductive and electrically insulating, and the second annular part is electrically insulating and less thermally conductive than the first annular part.
USP 11204066
13. An insulated bearing assembly comprising: a bearing mountable within a housing; wherein the bearing has an inner ring and an outer ring and a plurality of rolling elements disposed therebetween; wherein the outer ring has an outer circumferential surface and opposing axial ends; and an insulation device on the outer circumferential surface of the outer ring; wherein the insulating device comprises: a first annular part, which is configured to be in contact to the outer circumferential surface of the outer ring, and a second annular part, which is also configured to be in contact to the outer circumferential surface of the outer ring, wherein the first annular part and second annular part form the insulation device which is configured to contact, in an assembled state of the bearing in the housing both the outer ring and the housing; wherein the first annular part is thermally conductive and electrically insulating, and the second annular part is electrically insulating and less thermally conductive than the first annular part.


Claim 16 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 11204066. This is a statutory double patenting rejection.
Claim 17 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 11204066. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 (second occurrence) rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 11204066 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
1. An insulating device for a bearing mountable within a housing, the bearing having an inner ring and an outer ring with an outer circumferential surface and opposing axial ends and a plurality of rolling elements disposed therebetween, wherein the insulating device comprises: a first annular part, which is configured to be in contact with the outer circumferential surface of the outering ring; and a second annular part, which is configured to be in contact with the outer circumferential surface of the outer ring, wherein the first annular part and second annular part form the insulation device which is configured to contact, when in an assembled state, both the outer ring and the housing;  wherein the first annular part is thermally conductive and electrically insulating, and the second annular part is electrically insulating.
4. (second occurrence) The insulating device according to claim 1, wherein the material of the second annular part is thermally insulating.
USP 11204066
1. An insulating device for a bearing mountable within a housing, the bearing having an inner ring and an outer ring with an outer circumferential surface and opposing axial ends and a plurality of rolling elements disposed therebetween, wherein the insulating device comprises: a first annular part, which is configured to be in contact with the outer circumferential surface of the outer ring; and a second annular part, which is configured to be in contact with the outer circumferential surface of the outer ring, wherein the first annular part and second annular part form the insulation device which is configured to contact, when in an assembled state, both the outer ring and the housing; wherein the first annular part is thermally conductive and electrically insulating, and the second annular part is electrically insulating; wherein the material of the second annular part is thermally insulating.


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9, 13, 14 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Yabe et al. USP 5961222. 
Claim 1, Yabe discloses an insulating device 5 for a bearing (Fig. 5) mountable within a housing, the bearing having an inner ring 1 and an outer ring 2 with an outer circumferential surface and opposing axial ends and a plurality of rolling elements 3 disposed therebetween, wherein the insulating device (see marked Fig. 5) comprises: a first annular part (left half portion of 5 denoted as 5a), which is configured to be in contact with the outer circumferential surface of the outer ring; and a second annular part (right half portion of 5 denoted as 5b), which is configured to be in contact with the outer circumferential surface of the outer ring, wherein the first annular part and second annular part form the insulation device which is configured to contact, when in an assembled state, both the outer ring and the housing; wherein the first annular part is thermally conductive and electrically insulating, and the second annular part is electrically insulating (col. 6, ll. 20 – 31).

    PNG
    media_image1.png
    453
    537
    media_image1.png
    Greyscale

Claim 5, Yabe discloses the material of the second annular part being a plastic material (“thermoplastic” – col. 6, l. 20).  
Claim 6, Yabe discloses the plastic material being injection molded or over-molded (col. 7, ll. 26 – 27).
Claims 9 and 16, Yabe discloses the first and/or second annular parts comprising an axially extending portion having an inner cylindrical surface which is configured to at least partly contact and/or cover the outer circumferential surface of the outer ring, and a radially extending flange portion which is configured to at least partly contact and/or cover the axial ends of the outer ring.
Claim 13, Yabe discloses at least one of the first annular part and the second annular part further comprising at least one retaining element 8 which is configured to retain the respective first or second annular part to the outer ring.  
Claim 14, Yabe discloses the at least one retaining element 8 being a protruding element which is arranged on the axially extending portion and protrudes radially inwardly, and is configured to be received in a recess provided at the outer circumferential surface 2g of the outer ring.

Claim(s) 1 – 3 (first occurrence), as best understood, are rejected under 35 U.S.C. 102a1 as being anticipated by Ito USPGPUB 20010014545.
Claim 1, Ito discloses an insulating device 4 for a bearing (Fig. 1) mountable within a housing, the bearing having an inner ring 1 and an outer ring 2 with an outer circumferential surface and opposing axial ends and a plurality of rolling elements 6 disposed therebetween, wherein the insulating device (see marked Fig. 2) comprises: a first annular part (left half portion of 4 denoted as 4a), which is configured to be in contact with the outer circumferential surface of the outer ring; and a second annular part (right half portion of 4 denoted as 4b), which is configured to be in contact with the outer circumferential surface of the outer ring, wherein the first annular part and second annular part form the insulation device which is configured to contact, when in an assembled state, both the outer ring and the housing; wherein the first annular part is thermally conductive and electrically insulating, and the second annular part is electrically insulating ([0072] and [0074]).  

    PNG
    media_image2.png
    619
    333
    media_image2.png
    Greyscale

Claim 2, Ito discloses a material of the first annular part being a ceramic material ([0074]).  
Claim 3 (first occurrence), Ito discloses the ceramic material as aluminum oxide ([0074]).

Claim(s) 1 and 3 (second occurrence) are rejected under 35 U.S.C. 102a1 as being anticipated by Pontzer USP 5735615.
Claim 1, Pontzer (Fig. 2) discloses an insulating device 50 for a bearing 26 mountable, within a housing 20, the bearing having an inner ring 40 and an outer ring 42 with an outer circumferential surface and opposing axial ends and a plurality of rolling elements 44 disposed therebetween, wherein the insulating device (see marked Fig. 5C) comprises: a first annular part (left half of the axial portion of 50 denoted as 50a), which is configured to be in contact with the outer circumferential surface of the outer ring; and a second annular part (right half of the axial portion of 50 denoted as 50b), which is configured to be in contact with the outer circumferential surface of the outer ring, wherein the first annular part and second annular part form the insulation device 50, 80 which is configured to contact, when in an assembled state, both the outer ring and the housing; wherein the first annular part is thermally conductive (inherent, if not obvious, since the member 50 is electrically conductive – col. 5, ll. 5 – 7) and electrically insulating (via coating 80), and the second annular part is electrically insulating (via coating 80).  

    PNG
    media_image3.png
    285
    509
    media_image3.png
    Greyscale

Claim 3 (second occurrence), Pontzer discloses the first annular part being made from a metal with an insulating coating 80.

Claim(s) 1 and 4(first occurrence), as best understood, are rejected under 35 U.S.C. 102a1 as being anticipated by Davies USP 5420389.
Claim 1, Davies (Fig. 4) discloses an insulating device 86 for a bearing mountable within a housing 52, the bearing having an inner ring 82 and an outer ring 84 with an outer circumferential surface and opposing axial ends and a plurality of rolling elements 85 disposed therebetween, wherein the insulating device (see marked Fig. 4) comprises: a first annular part (left half of the axial portion of 86 denoted as 86a), which is configured to be in contact with the outer circumferential surface of the outer ring; and a second annular part (right half of the axial portion of 86 denoted as 86b), which is configured to be in contact with the outer circumferential surface of the outer ring, wherein the first annular part and second annular part form the insulation device which is configured to contact, when in an assembled state, both the outer ring and the housing; wherein the first annular part is thermally conductive and electrically insulating, and the second annular part is electrically insulating (insulating device 86 is comprised of anodized aluminum – col. 6, ll. 20 – 23).

    PNG
    media_image4.png
    489
    498
    media_image4.png
    Greyscale


Claim 4 (first occurrence), Davies discloses the insulating coating as anodized aluminum.

Allowable Subject Matter
Claims 7, 8, 10 – 12 and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656